Title: To James Madison from David Jameson, 3 March 1781
From: Jameson, David
To: Madison, James


Dr Sir
Richmond March 3. 1781
At my return from York I found your two favours of the 6t. & 13t. ult.
The six Mils. ordered to be struck by the Assembly and the addl. four Millions wch. the Executive were permitted to issue if necessary, being found far short of what it would require to keep the Govert. in motion till May—the apparent necessity of a regular force for defence of the Country against such frequent invasions—and the necessity of amending the Law for recruiting our quota of the Contl. Army; were the principal inducements for calling the Assembly at this time. The sums abovementd. are expended, and the Executive have found themselves obliged to break in upon a sum allotted for the trading department, to keep up the Commissary’s & Q Masters offices. Members sufficient to make a House met yesterday and chose Col R H Lee speaker in the absence of Col Harrison.
You will have heard ere this reaches you that a French 64 Gun ship & two frigates arrived in our Bay the 13th. ult. their other Vessel called a Cutter was lost near Cape Charles. Since these Vessels have been in the Bay they have taken two privateers, & retaken several small Vessels, prizes to the privateers. Report is, that they have within these few days taken the Swift and several provision Vessels coming in to Arnold, but this wants confirmation. Cornwallis we are told is retreating. whether our Commanders will overtake him, or whether if they do, they are able to give him battle, is not known here. we are far from certain of the numbers of our people in Arms, in that quarter. Everything that is within our power is preparing, and I hope we may be in condition to cooperate with. Is it not strange that we have heard nothing of the fourth Class of the Lottery? The proper officer here tells me he has written several times and cannot obtain an answer about the prizes in the 3d., or tickets in the 4th. Class. will you be so good as [to] step out of your way so far as to make the necessary enquiry? The list of Prizes that was sent here was lost when Arnold visited us. Adieu
Yr Afft. hb St
David Jameson
 